DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged in light of amendment to claims of 11/24/2020 removing the term carrier from the claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bell et al. (US 5338809), hereinafter Bell in view of The surface chemistry of amorphous silica. Zhuravlev model L.T. Zhuravlev Institute of Physical Chemistry, Russian Academy of Sciences, Leninsky Prospect 31, Moscow 117915, Russia February 2000 Elsevier and evidentiary reference to Mohammad et al (New adsorbents article 2011), US 33704138 to Anthony

Note: The scope of the features "sweetener carbohydrate" is also broad as para 2 of specification provides examples of sweetener carbohydrates and there is no list limiting the term "sweetener carbohydrate" can include sugars, sugar alcohols, oligosaccharides having some sweetening properties. Thus the claims are broad and will be interpreted as such.


Regarding claims 1, 7-8, 11, Bell teaches a method of making a sweetener composition the method comprising: mixing a core particle with a sweetener carbohydrate to form a mixture; wherein said core particle is silica or cellulose (Column 2, lines 30-31, Column 5, lines 35-40, 46-58 and Column 6, lines 1-17 where sweeteners are adsorbed on finely divided silica, i.e., silica is the core),  wherein the core 2 has exposed oxygen atoms): wherein said sweetener carbohydrate is in direct association with the core particle (adsorption of sweetener on the surface of silica makes the contact direct): wherein said sweetener composition exhibits enhanced sweetness compared to a comparable amount of sweetener carbohydrate in a free unassociated form (Column 5, lines 46-58, where Bell teaches “Notably, the use of the silica-adsorbed flavoring component and sweetening component described herein permits attainment of a given level of flavor and sweetness perception with less flavorant or sweetener, as the case may be; that is, the availability of the flavorant and/or sweetener appears enhanced.  … a greater proportion out of any total loading of flavor and sweetness is "available" for perception by the consumer.” (emphasis added).

Regarding and spray drying said mixture to form said sweetener composition (Bell Column 6, lines 25-40 teaches sweeteners releasably adsorbed on finely divided silica can be in the form of dry powders or liquids).  Bell is silent regarding specific drying step but methods like spray drying were known to be utilized to dry sweetening compositions as taught by Anthony (See Column 4, lines 20-25). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bell and include spray drying step to achieve a dry/ powdered sweetener composition where the gas utilized is an inert gas such as nitrogen. The ordinary artisan would have been motivated to modify Bell at least for the purpose of achieving a free flowing solid product as taught by Anthony (Column 4, lines 20-25).


Particularly regarding exposed oxygen groups and non-covalent bonding of claims 1 and 11, the limitation that silica comprising exposed oxygen molecules along the surface thereof which associate with said sweetener carbohydrate which adheres thereto, applicant is referred to Zhuravlev article Page 3 including the figures where it is clearly shown that surface OH groups of silica nanoparticles interact with other substances and form hydrogen bonds. Further evidence is given by Mohammed article (Figure on page 116). Thus it was well known in the art at the time of the invention that the OH groups on the surface of the silica a hygroscopic and will hydrogen bond to water very easily. This is why baked silica (silica gel) is used as a desiccant and if the water is driven off, and then these OH groups will be available for hydrogen bonding. When silica is used separation of materials via chromatography, polar groups such as OH groups on molecules such as alcohols, sugars may be attached to the OH groups on the surface of the silica and the two may hydrogen bond. Thus, when Bell discloses coating silica nanoparticles with carbohydrates or sugars, the sugars attach to the finely divided silica by way of exposed oxygen molecules along the surface of silica nano particle by way of hydrogen bonding as claimed. Hydrogen bonds are formed by unequal sharing of electrons and are generally weaker than covalent bonds, and consequently easier to break or dissociate.



Regarding claim 5, Bell teaches the method of claim 1, wherein said sweetener carbohydrate is coated on said core particle (see rejection of claim 1, where sweetener adsorbed on silica is taught.

Regarding claim 9, Bell teaches the method of claim 1, wherein said core-particle is food-compatible (see silica, which is disclosed as part of edible composition, i.e., food compatible.

Regarding claim 10, Bell teaches the method of claim 1, further comprising adding a food product to said sweetener composition (See at least Column 6, lines 19-30 where sweetener and flavor are adsorbed on the same batch of silica)

Regarding claim 11, Bell teache releasable bonding with silica (see above).  Further, as addressed in claim 1, in view of Zhuravlev and Marshall that silica forms hydrogen bonds, i.e., core particle and sweetener carbohydrate via non-covalent bonding (Silica forms releasable.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTI CHAWLA/
Primary Examiner, Art Unit 1792